 


 HR 5946 ENR: United States Appreciation for Olympians and Paralympians Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 5946 
 
AN ACT 
To amend the Internal Revenue Code of 1986 to exclude from gross income any prizes or awards won in competition in the Olympic Games or the Paralympic Games. 
 

1.Short titleThis Act may be cited as the United States Appreciation for Olympians and Paralympians Act of 2016. 2.Olympic and Paralympic medals and USOC prize money excluded from gross income (a)In generalSection 74 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:

(d)Exception for Olympic and Paralympic medals and prizes
(1)In generalGross income shall not include the value of any medal awarded in, or any prize money received from the United States Olympic Committee on account of, competition in the Olympic Games or Paralympic Games. (2)Limitation based on adjusted gross income (A)In generalParagraph (1) shall not apply to any taxpayer for any taxable year if the adjusted gross income (determined without regard to this subsection) of such taxpayer for such taxable year exceeds $1,000,000 (half of such amount in the case of a married individual filing a separate return).
(B)Coordination with other limitationsFor purposes of sections 86, 135, 137, 199, 219, 221, 222, and 469, adjusted gross income shall be determined after the application of paragraph (1) and before the application of subparagraph (A).. (b)Effective dateThe amendment made by this section shall apply to prizes and awards received after December 31, 2015.
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
